Case 3:18-cv-01284-HES-MCR Document 10 Filed 12/23/19 Page 1 of 1 PagelD 155

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

WESLEY ALAN JONES

 

Plaintiff,
V. Case No. 3:18-cv-1284-J-20MCR
JEFF SIEGMEISTER,
Defendant.
/
ORDER

THIS CAUSE is before the Court on Plaintiff Jones’ “Affidavit of Notice” (Dkt. 9). The
above-captioned matter was dismissed on October 16, 2019 (Dkt. 8) for want of prosecution. The
case is closed. Therefore, the Plaintiff's Notice (Dkt. 9) will not be considered.

DONE and ORDERED at Jacksonville, Florida, this 232 * day of December, 2019.

i wv” a
Man AL
AFD Pd Pin a A

eee E. SCHLESINGER
Pa NITED STATES DISTRICT JUDGE

Copies to:
Wesley Alan Jones, Pro Se
